                 Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 1 of 9. PageID #: 1



 1
                                   UNITED STATES DISTRICT COURT
 2
                                    NORTHERN DISTRICT OF OHIO
 3
     DAVID MALIK, ESQ,                                  Case No.:
 4   ESPERANZA PACHECO PADILLA
     8437 MAYFIELD RD.
 5
     CHESTERLAND, OHIO 44026
 6                                                      COMPLAINT
                     Plaintiffs,
 7                                                      (JURY DEMAND)
     vs.
 8

 9   IMMIGRATION AND CUSTOMS
     ENFORCEMENT
10   500 12TH ST., SW
     WASHINGTON, DC 20024
11

12                   Defendant

13

14
                                               COMPLAINT
15
     INTRODUCTION
16
           1. Plaintiffs seek information via FOIA regarding the government’s basis for its repeated
17

18            collection of a $155 filing fee and its subsequent systemic denials of I-246, Stay of

19            Deportation filings. This conduct has led to a public, humanitarian, and bioethical crisis
20
              in Painesville, Ohio and throughout the United States, yet the government has ignored
21
              Plaintiffs’ FOIA requests.
22
           2. Plaintiffs Esperanza Pacheco Padilla and David B. Malik bring this action under the
23

24            Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 to compel Defendant United

25            States Immigration and Customs Enforcement (“ICE”) to comply with a FOIA request.
26
           3. On November 14th, 2018, Mr. Malik, acting as an attorney on behalf of Esperanza
27
              Pacheco Padilla, sought records from ICE including:
28
     COMPLAINT(JURY DEMAND) - 1
               Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 2 of 9. PageID #: 2



 1                1) Any policies related to its criteria for assessing I-246 petitions for Stays of Removal,
                  2) Any policies relating to priority enforcement categories, or a lack of enforcement categories, for
 2                removable individuals,
                  3) Any policies related to racial or ethnic profiling,
 3                4) Any policies related to the level of suspicion necessary for ICE to detain an
                  individual,
 4                5) The nationalities and ICE’s biographical racial identification of all individuals
                  denied Stays of Removal from January 2017-October 2018 by the agency’s Detroit ERO Field
 5                Office.
                  6) Policies and procedures which describe the determination of the filing fee of $155 for an I -246
 6                Stay of Removal petition and any policies or procedures which relate to the manner in which the
                  Detroit ERO Field Office utilizes this fee in determining the outcome of an I-246 petition.
 7
        4. Defendant ICE, has violated the FOIA by failing to respond to Ms. Pacheco Padilla and
 8

 9
            Mr. Malik’s request within the statutorily prescribed time limit of twenty business days

10          and by failing to disclose the documents requested. Thus, Plaintiffs now seek declaratory
11          relief from the Court to order Defendant to respond to the request and disclose all
12
            records which have been improperly withheld.
13
     JURISDICTION AND VENUE
14

15      5. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B). This

16          Court also has jurisdiction over this action as a federal question under 28 U.S.C. § 1331.
17
        6. This Court has the authority to grant declaratory relief pursuant to the Declaratory
18
           Judgment Act, 28 U.S.C. § 2201(a). Venue is proper under 5 U.S.C. § 552(a)(4)(B), as
19
           the requested agency records are located in this district, and 28 U.S.C. § 1391(e).
20

21   PARTIES

22      7. Plaintiff David Malik is the attorney representing Plaintiff Esperanza Pacheco
23
            Padilla. David Malik sent the FOIA request in his name while acting on behalf of
24
            Plaintiff Esperanza Pacheco Padilla. He is seeking records on her behalf in
25
            anticipation of further litigation regarding the circumstances surrounding her
26

27          deportation. Ms. Pacheco-Padilla was a 25-year resident of the United States living

28          in Painesville, Ohio prior to her removal by ICE. She is a native and national of
     COMPLAINT(JURY DEMAND) - 2
              Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 3 of 9. PageID #: 3



 1          Mexico and currently resides near León, Mexico. Her Lawful Permanent Resident
 2
            husband and four United States Citizen children continue to reside in the Cleveland,
 3
            Ohio area.
 4
        8. Defendant U.S. Immigration and Customs Enforcement (“ICE”) is the sub-agency
 5

 6          of the Department of Homeland Security responsible for carrying out removal

 7          orders and for deciding I-246 petitions for Stays of Removal.
 8
     STATUTORY FRAMEWORK
 9
        9. The FOIA provides every person with a right to request and receive federal agency
10
            records pursuant to 5 U.S.C. § 552(a)(3)(A) in an effort to promote administrative
11

12          transparency. In furtherance of this policy, FOIA imposes strict deadlines on agencies to

13          provide requesting individuals documents responding to FOIA requests under 5 U.S.C.§
14
            552(a)(6)(A).
15
        10. An agency must comply with a FOIA request by issuing a determination within twenty
16

17
            business days after receipt of the request. 5 U.S.C. § 552(a)(6)(A)(i). However, an

18          agency may be entitled to a ten-day extension of time to respond to a request if it
19          provides written notice to the individual requesting documents and provides that the
20
            delay in responding to the request is the result of unusual circumstances which warrant
21
            additional time, pursuant to 5 U.S.C. § 552(a)(6)(B).
22

23      11. Under 5 U.S.C. § 552(a)(6)(B)(ii), an agency must immediately notify the requester of

24          its determination to comply with or refuse a request and the reasons for it.
25
        12. Under 5 U.S.C. § 552(a)(6)(C)(i), failure to comply with a FOIA request within the
26
            statutorily proscribe time frame constitutes a constructive denial and thus fulfills
27
            requester’s requirement to exhaust administrative remedies.
28
     COMPLAINT(JURY DEMAND) - 3
               Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 4 of 9. PageID #: 4



 1       13. Pursuant to 5 U.S.C. § 552(a)(4)(B), an individual seeking information via FOIA who
 2
            has exhausted administrative remedies may petition the court for injunctive and
 3
            declaratory relief from the agency’s withholding of records.
 4
     FACTUAL BACKGROUND
 5

 6   Background of Ms. Pacheco Padilla’s Circumstances

 7       14. Mr. Malik is an attorney currently licensed in the State of Ohio. He is certified to
 8
            practice in the Northern District of Ohio and he is representing Ms. Pacheco Padilla.
 9
         15. Esperanza Pacheco Padilla is a native and citizen of Mexico. She entered the United
10
            States without inspection in March of 1995. She was placed into immigration
11

12          proceedings in 2002. She was ordered removed on May 2, 2003. After retaining

13          counsel, Ms. Pacheco Padilla applied for and was granted a Stay of Deportation in
14
            2011 by the Detroit ERO office.
15
        16. At the time that she was granted her stay of removal, ICE was made fully aware of
16

17
           Ms. Pacheco Padilla’s forthcoming eligibility for relief and path to legal status under

18         INA §245(i), her strong family ties to the United States, her good moral character,
19         and her positive role in her Painesville, Ohio community.
20
        17. Ms. Pacheco Padilla diligently renewed her stay annually through the proper filing of
21
           I-246 petitions and applicable filing fees from 2012-2017. She also personally
22

23         checked in with ICE at each and every Order of Supervision (OSUP) ICE

24         appointment, accompanied by her immigration attorney.
25
        18. However, on November 14, 2017, Ms. Pacheco Padilla’s situation changed
26
           dramatically. In an effort to comply with all ICE directives, Ms. Pacheco Padilla
27
           attended her scheduled OSUP check-in appointment with ICE at their offices in
28
     COMPLAINT(JURY DEMAND) - 4
               Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 5 of 9. PageID #: 5



 1         Brooklyn Heights, Ohio. At this time, she was separated from her husband, who was
 2
           present, and her immigration attorney, who was also present, and she was taken into
 3
           custody and transferred to the Geauga County Jail.
 4
        19. Three days later, on November 20, 2017, prior to Ms. Pacheco Padilla’s actual
 5

 6         removal from the United States, her immigration attorney filed a timely emergency

 7         request for a Stay of Removal. A mandatory government required processing fee of
 8
           $155 was paid when the Stay of Removal was filed.
 9
        20. Without a response to this request, Ms. Pacheco Padilla was removed from the
10
           United States to Mexico. The removal occurred in November of 2017.
11

12      21. Ms. Pacheco Padilla currently resides near León, Mexico. Her four U.S. citizen
13         children currently remain in the Painesville, Ohio area.
14
        22. As a result of her forced removal from the United States Ms. Pacheco Padilla has
15
           experienced severe emotional distress and her children have suffered severe mental
16

17
           anguish as a result of the deportation. Additionally, loss of their parent has resulted

18         in a multitude of barriers in the children’s attempt to obtain appropriate and
19         necessary mental health care following their mother’s deportation.
20
        ICE’s Failure to Respond to November 14, 2018 FOIA Request
21
        23. Plaintiffs sent a FOIA request electronically to ICE on November 14, 2018. This
22

23         request sought the records identified above which relate to ICE’s policies and criteria

24         for assessing I-246 petitions for Stays of Removal.
25
        24. The request also sought information about policies relating to priority enforcement
26
           categories, or a lack of enforcement categories for removable individuals, policies
27
           related to racial or ethnic profiling, policies related to the level of suspicion
28
     COMPLAINT(JURY DEMAND) - 5
               Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 6 of 9. PageID #: 6



 1         necessary for ICE to detain an individual, information about the nationalities of those
 2
           deported and ICE’s biographical racial identification data of all individuals denied
 3
           Stays of Removal from January 2017-October 2018 by the agency’s Detroit ERO
 4
           Field Office. Information was also requested about the policies and procedures
 5

 6         which describe the determining criteria that set the filing fee for an I-246 Stay of

 7         Removal petition at $155 as well as any policies or procedures which relate to the
 8
           manner in which the Detroit ERO Field Office utilizes this fee in the final
 9
           determination of the outcome of an I-246 petitions.
10
        25. ICE is an “agency” as defined by 5 U.S.C. § 552(f)(1), as it is an executive
11

12         department. Therefore, ICE must comply with the prescribed statutory requirements

13         of FOIA, including response times.
14
        26. The statutory deadline for ICE to response to the Request passed on December 14th,
15
           2018.
16

17
        27. ICE never acknowledged receipt of the FOIA request, though confirmation of

18         electronic submission was provided to the requestor at the time of submission.

19      28. At the time of filing this Complaint, ICE has not produced a response or any of the
20
           requested documents, nor has ICE provided information regarding the specific
21
           circumstances preventing the disclosure of the documents Mr. Malik requested.
22

23      29. This failure to respond constitutes a constructive denial of the request, and as such,

24         Plaintiffs have thus exhausted their administrative remedies to access the requested
25         records.
26
        30. Plaintiffs have a compelling and immediate need to access this information for
27
           urgent humanitarian reasons in the course of Ms. Pacheco Padilla case, including, but
28
     COMPLAINT(JURY DEMAND) - 6
               Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 7 of 9. PageID #: 7



 1         not limited to, considerations of the mental health of Ms. Pacheco Padilla’s four U.S.
 2
           Citizen children.
 3
        31. Many similarly situated individuals in the Cleveland area are being deported without
 4
           notice and without a rationale for the denial of their Stays of Removal, though they
 5

 6         have properly filed their I-246 petitions and submitted a processing fee of $155 to

 7         ICE. This has led to a public health, humanitarian, and bioethics crisis in the
 8
           Painesville Latino community. Fears of parental deportation and deportations
 9
           themselves have caused significant detrimental impacts on the emotional and
10
           behavioral functioning of children fearing the loss of one or both parents and for
11

12         children left behind in the wake of parental deportations.

13      32. In light of these public, humanitarian, and bioethical concerns for her own family, it
14
           is critical for Mr. Malik and Ms. Pacheco Padilla to understand ICE’s true removal
15
           motivations, removal priorities, policies for processing and deciding properly filed I-
16

17
           246 motions, and the agency’s policies regarding racial profiling and discrimination.

18                                        CAUSES OF ACTION
19                                            COUNT I
20
          Failure to Respond to Request Within Statutory Timeframe in Violation of 5 U.S.C. §
                                            552(a)(6)(A)(i)
21
        33. All of the foregoing allegations are repeated and realleged as though fully set forth
22

23
            herein.

24      34. Defendant ICE failed to respond to Plaintiffs’ November 14, 2018 FOIA request
25          within the statutorily mandated timeframe, which has violated Plaintiffs’ rights
26
            under FOIA and continues to impede Mr. Malik’s representation of Ms. Pacheco
27
            Padilla.
28
     COMPLAINT(JURY DEMAND) - 7
                Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 8 of 9. PageID #: 8



 1                                           COUNT II
         Failure to Produce Search for or Produce Responsive Records in Violation of 5 U.S.C. §
 2
                                 552(a)(3) and 5 U.S.C. § 552(a)(3)(A)
 3
         35. All of the foregoing allegations are repeated and realleged as though fully set forth
 4
             herein.
 5

 6       36. ICE failed to make reasonable efforts to search for records to respond to Mr. Malik

 7           and Ms. Pacheco Padilla’s request, thus violating their rights under FOIA.
 8
         37. ICE failed to disclose records or produce any records pursuant to Mr. Malik and Ms.
 9
             Pacheco Padilla’s request, thus violating their rights to those records under FOIA.
10

11
         38. ICE failed to provide a legal basis for withholding records, thus violating its

12           statutory obligations under FOIA.

13       39. Ms. Pacheco Padilla is entitled to her reasonable attorney’s fees and costs under 5
14
             U.S.C. § 552(a)(4)(E).
15
                                         PRAYER FOR RELIEF
16

17
      Plaintiffs asks that this Court grant the following relief:

18       40. Expedite its consideration of this action pursuant to 28 U.S.C. § 1657;
19       41. Find that Defendant’s failure to respond or disclose records within the statutorily
20
             proscribed timeframe was unlawful;
21
         42. Find that Defendant’s failure to provide a legal basis for withholding the requested
22

23           records was unlawful;

24       43. Order Defendant to search for and promptly disclose all records responsive Plaintiffs’
25
             Request;
26
         44. Award Ms. Pacheco Padilla’s attorneys’ fees and costs;
27
         45. Grant such other relief as the Court may deem just and proper.
28
     COMPLAINT(JURY DEMAND) - 8
              Case: 1:19-cv-00059 Doc #: 1 Filed: 01/09/19 9 of 9. PageID #: 9



 1

 2
                                             Respectfully submitted,
 3

 4
                                              /s/ David B. Malik
 5
                                              David B. Malik (0023763)
 6                                            Sara Gedeon (0085759)
                                              Attorneys for Plaintiffs
 7                                            Malik Law
                                              8437 Mayfield Road, Suite 101
 8
                                              Chesterland, OH 44026
 9                                            (440) 729-8260
                                              (440) 490-1177
10                                            david@davidmaliklaw.com
                                              sgedeon1021@gmail.com
11

12

13

14
                                              /s/ Anna Markovich
15                                            Anna Markovich (0076899)
                                              Attorney for Plaintiffs
16                                            Law Office of Anna Markovich, LLC
                                              18975 Villaview Rd., Suite 3
17
                                              Cleveland, OH 44119
18                                            440-759-1420
                                              f. 888-376-8848
19                                            lawoffice@annamarkovich.com
20

21

22

23

24

25

26

27

28
     COMPLAINT(JURY DEMAND) - 9
